The Honorable Mark L. Pryor State Representative 2200 Worthen Bank Building 200 West Capitol Avenue Little Rock, Arkansas 72201-3699
Dear Representative Pryor:
This is in response to your request for an opinion concerning the residency requirement for Arkansas senators and representatives. Your question is how long a person must live in the district before the election in order to be eligible for office. You believe that the time period required is twelve months prior to the election, but state that the real question is whether this means prior to the primary or general election.
Your question is governed by Art. 5, § 4 of the Arkansas Constitution which provides as follows:
  No person shall be a Senator or Representative who, at the time of his election, is not a citizen of the United States, nor any one who has not been for two years next preceding his election a resident of the State, and for one year next preceding his election a resident of the county or district whence he may be chosen. Senators shall be at least twenty-five years of age and Representatives at least twenty-one years of age. [Emphasis added.]
This provision requires senators and representatives to be residents in the district for one year "next preceding [their] election." It is my opinion that the plain language of this provision refers to the general election and not the nomination for office determined by a primary election. A senator or representative is only "elected" at the general election, even if unopposed. See generally, A.C.A. § 7-5-208(h)(1) and (2)(A).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb